Case: 11-20315     Document: 00511710351         Page: 1     Date Filed: 12/30/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 30, 2011
                                     No. 11-20315
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RENE MALDONADO SOSA, also known as Samuel Valencia, also known as
Samuel Rodriguez Valencia, also known as Samuel Valencia-Rodriguez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-830-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges
PER CURIAM:*
        The Federal Public Defender appointed to represent Rene Maldonado Sosa
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Sosa has filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Sosa’s response. We
concur with counsel’s assessment that the appeal presents no nonfrivolous issue


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-20315    Document: 00511710351      Page: 2   Date Filed: 12/30/2011

                                    No. 11-20315

for appellate review. Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Sosa’s motion to proceed pro se
and to file a separate pro se brief is DENIED. See United States v. Wagner, 158
F.3d 901, 902-03 (5th Cir. 1998).




                                         2